Citation Nr: 0615180	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1950 to December 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

When the case was most recently before the Board in June 
2004, the veteran's claims for service connection for 
residuals of a gunshot wound to the right shoulder and peptic 
ulcer disease were remanded for further action by the 
originating agency.  While the case was in remand status, the 
issue of entitlement to service connection for residuals of a 
gunshot wound to the right shoulder was resolved by a March 
2005 rating decision granting service connection for this 
disability.  The case has been returned to the Board for 
further appellate action with respect to the remaining issue 
of entitlement to service connection for peptic ulcer 
disease.

In June 2005, the veteran submitted additional evidence that 
has not been reviewed by the originating agency.  The Board 
notes that the veteran's representative has waived such 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c).  Hence, the claim will be considered on 
the basis of the current record.


FINDING OF FACT

Peptic ulcer disease was not present within one year of the 
veteran's discharge from service, nor is it etiologically 
related to service.





CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in October 2001, prior to its initial adjudication of 
the reopened claim.  Notice that he should provide all 
pertinent evidence in his possession was provided by letter 
mailed in July 2004.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's peptic 
ulcer disease.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record reflects that the veteran's service medical 
records are not included in the claims folder despite 
repeated efforts by the RO to obtain them.  Information 
received from the National Personnel Records Center (NPRC) 
indicates such records were not available due to destruction 
during a fire at the NPRC, in St. Louis, Missouri, in July 
1973.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The record also reflects that the veteran, while scheduled 
for a VA examination to determine the etiology of his peptic 
ulcer disease, failed to report for this examination and has 
not indicated his willingness to report for an examination if 
another were to be scheduled.  Accordingly, the Board will 
proceed to decide the veteran's claim based on the evidence 
of record.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a peptic 
ulcer to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran has stated that he was first diagnosed with an 
ulcer in 1953 while serving on active duty.  Morning reports 
document dates when the veteran was on sick call or 
hospitalized, but they do not identify the disorder(s) 
involved.  The earliest medical evidence documenting the 
veteran's peptic ulcer disease consists of private medical 
records dated in 1965.  Although these records show that the 
veteran reported a history of hemorrhagic fever in service in 
1951, he did not report that he had peptic ulcer disease in 
service.  Instead, he reported a history of recurrent 
abdominal pain for the past few years and that he had had a 
peptic ulcer in 1958, which would date the onset of the ulcer 
to 3 or 4 years following his discharge from service.  While 
the veteran may sincerely believe that he was treated for 
peptic ulcer disease in service, his current recollections 
concerning what happened approximately 50 years ago cannot be 
viewed as being as reliable as the history provided in 1965, 
so much closer in time to the events in question.  

The evidence of record includes no medical evidence of the 
presence of peptic ulcer disease within one year of the 
veteran's discharge from service or of a nexus between the 
disability and the veteran's military service.  The Board 
attempted to obtain such evidence by remanding this case for 
a VA examination to determine the etiology of the veteran's 
peptic ulcer disease, but the examination was not performed 
due to the veteran's failure to cooperate.  Consequently, the 
Board is left with a record that provides no reasonable basis 
for granting the claim.


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


